 414DECISIONSOF NATIONALLABOR RELATIONS BOARDFirch Baking Company of Jamestown,Inc. and Local15520,International Union of District 50, Allied andTechnicalWorkers. Case3-CA-4719September 29, 1972DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn June 2, 1972, Administrative Law Judge'Owsley Vose issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional LaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs nand has decided to affirm the rulings, findings,and conclusions 3 of the Administrative Law Judge andto adopt his recommended Order .4that no impasse had occurred at the time Respondent put into effect the "fair,firm offer." Quite apart from Respondent's argument thatN.LR B v. Gener-al ElectricCompany,418 F.2d736 (C.A.2), sanctions its "fair, firm offer"bargaining strategy, which argument we do not pass upon here,Respondent'sDecember 30 letter to the employees makes it clear that the "fair, firm offer"was not so much an offer as it was a promise to Respondent's employees thata specified wage increase would be granted Inasmuch as theemployees werepromised the wage increase irrespective of its acceptanceor rejection by theUnion,before the increase had even been presentedto the Union,thereforethe wage increase was in fact a firm decision which removed the element ofbargaining,anda fortiori,no good-faith bargaining impasse had resultedwhen the Respondent effectuated its "fair,firm offer."N.L.R.B v BenneKatz, etc, d/b/a/ WilliamsburgSteel Products Co,369 U S. 736;Terry Indus-tries ofVirginia,Inc,188 NLRBNo. 102.° Respondent contends here as itdid unsuccessfully before the Administra-tive Law Judge that the complaint should be dismissed because the allega-tions of the complaint are unrelated to the underlying charge The charge wasfiled on December29, 1971,at least2 days beforeRespondent's acts foundunlawful herein.It alleged a violation of Sec. 8(a)(1) and(5) in thatRespon-dent "refused to meet at reasonable times for the purposeof bargaining andattemptedto by-passthe contractual bargaining representative and dealdirectlywith theemployeesin theappropriatebargainingunit" The com-plaint alleged in essence that Respondent refused to bargainwith the Unionin violation of Sec. 8(aXl) and(5) in thaton or about January 2, 1972,Respondentunilaterallyincreased the wages and changed other benefits ofits employees and bargained with individualemployeesrather than theirunion representativeWe find thatthe complaint allegedunfair labor prac-tices related to those alleged in the charge, andthatthe unfairlabor practicesgrew out of the same course of conduct.N L R.B v. Fant Milling Company,360 US. 301 (1959)Thereforewe find no merit in Respondent's contention.TRIAL EXAMINER'S DECISIONORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Rela-tionsBoard adoptsas itsOrder the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Firch Baking Company ofJamestown, Inc., Jamestown and Olean, New York,its officers,agents, successors,and assigns, shall takethe action set forth in the said recommended Order.iThe titleof "TrialExaminer"was changedto "Administrative LawJudge"effectiveAugust 19, 1972.2 Respondent has requested oral argument on the questionof the lawful-ness of its "fair, firm,final offer"bargainingstrategyHowever,we agree withthe Administrative Law Judge that the only question to be decided here iswhether an impassehad occurredat the timeRespondentimplemented its"fair,firm offer" withoutthe Union's consent.On thelatter issue,the record,exceptions,and briefsadequatelypresent the positions of the parties, andtherefore Respondent's requestis herebydenied.3In adoptingthe Administrative Law Judge's finding thatRespondent didnot bargain to impasse before unilaterally effectuating its economicpropos-als on January2, 1972, we findsignificant Respondent's letters distributedto its employees and the employeemembers ofthe Union's bargaining com-mittee on December27 and 30, 1971 Attachedto the December27 letter wasa copy ofRespondent's letter to theUnionenclosing its "fair, firm offer,"which theUniondid not receive until December29 No bargainingsessionswere held between December27 and30, when Respondent distributed an-other letter to the employees in which Respondentdeclared that.In the eventthatthe union does not acceptour fair, firm offer by thetime that the contract expires [midnightJanuary I, 19721, we have noalternativebut tomake our fair, firm offerto you directlyAnd ofcourse,we sincerely hope that you will accept it and continue on thejobRespondenteffectuatedits "fair,firmoffer" on January 2, 1972, as it hadstated it would,even though that offer had been on the table atonly twobargaining sessions on December 30 and31 before the offerwas implement-ed. In our view,this conductprovides additional support for our conclusionSTATEMENT OF THE CASEOWSLEY VOSE, Trial Examiner: This case was heard atJamestown, New York, on March 27 and 28, 1972, pursuantto a charge filed on December 29, 1971, and a complaintissued on February 16, 1972. The only issue raised by thecomplaint is whether the action of the Respondent, hereinsometimes called the Company, in instituting certainchanges in wages and other conditions of employment dur-ing the pendency of collective-bargaming negotiations, vio-lated the Company's obligations under Section 8(a)(5) and(1) of the Act. The resolution of this question turns uponwhether the parties had reached an impasse in the negotia-tions at the time the action was taken.Upon the entire record and my observation of the wit-nesses,and after due consideration of the brief filed by theCompany, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESSOF THE COMPANYThe Company is a division of Firch Baking Company,Inc., a Pennsylvania corporation, which is a wholly ownedsubsidiary of Kane-Miller Corp. The Companyis engaged atJamestown and Olean, New York, in the production, sale, anddistribution of baked goods. During the year preceding theissuance of complaint the Respondent caused to be deliveredto its Jamestown, New York, plant from out-of-state sourcesmore than $50,000 worth of raw materials and supplies. Uponthe foregoing undenied facts I find that the Company is en-gaged in commerce within the meaning of Section 2(6) and (7)of the Act.199 NLRB No. 62 FIRCH BAKING COMPANY415IITHE LABOR ORGANIZATION INVOLVEDLocal 15520, International Union of District 50, Alliedand Technical Workers, herein called the Union, is a labororganization within the meaning of Section 2(5) of the Act.IIITHEUNFAIR LABOR PRACTICESA. The Respondent's Unilateral Action in.Violation of Section 8(a)(5) and (1)of the Act1.BackgroundThe Company for some time in the past has had collec-tive-bargaining contracts with unions representing fourunits of its employees. Local 15520, the Union here in-volved, represents the employees in two of these units, oneconsisting of certain production employees working insidethe Jamestown bakery, and the other consisting of theCompany's various drivers, including wholesale driver-salesmen and transport drivers, and also sales clerks at theCompany's thrift stores in Jamestown and Olean. The in-stant case involves the Company's alleged unilateral actionduring collective-bargaining negotiations with the Union asthe representative of the employees in the latter stated unit,the drivers and sales clerks unit.The labor contract covering the employees in this unit,dated January 8, 1969, by its terms automatically reneweditself on midnight January 1, 1972, unless notice of a desireto cancel, terminate, or modify the contract was given theother party the requisite period before the automatic renew-al date. On October 27, 1971, the Union mailed to theCompany a notice of its desire to modify or terminate thecontract.As stated more fully below, the first bargaining sessionwas held on November 10, 1971. Thereafter nine additionalbargaining meetings were held in November, December,and January, 1972. At the insistence of the Company, allthese meetings were held during nonworking hours.The Company's bargaining committee consisted of 11members, including its president, vice president, secretary-treasurer, the Jamestown plant general manager, the officemanager at Jamestown, the supervisor of terminal opera-tions at both Jamestown and Olean, three supervisors atOlean, and three supervisors at Jamestown, including onewho supervised the tractor-trailer division. Secretary-Treas-urer James Cullen was the principal spokesman for theCompany. John Dwyer, the president of the Company, at-tended only one or two meetings, including the first.The Union's bargaining committee was composed ofThomas Washington, an International representative of theUnion, and six employee members, including Union Presi-dent Kenneth Eklund. Washington was the Union's princi-pal negotiator.The employees in the bargaining unit work a 5-dayweek, during days for the most part, and have Wednesdaysand Sundays off. Because of the Company's continued in-sistence that all negotiations be carried on during nonwork-ing hours, this meant that the only sustained periods avail-able for negotiations were on Wednesdays and Sundays.2. Sequence of eventsBecause of the narrow issue in this case I find it unnec-essary to treat the discussions at the various bargainingmeetings in detail. I believe that it will suffice if I state ingeneral terms the events at bargaining meetings and theother intervening events which cast light on the questionwhether an impasse in the negotiations had been reached atthe time the Company instituted the changes in wages andworking conditions which the General Counsel complainswere put into effect without adequate consultation with theUnion.November 10, 1971 first bargaining meeting:The Unionsubmitted a four-page document listing proposed changesin the existing contract, explained its proposals, and invitedquestions regarding them. One of the Union's new propos-als contemplated bargaining during working hours duringthe last week of the contract term. The Company took theposition that it was not possible to have supervisors relieveunion committee members so they could participate in thebargaining sessions, asserting that the supervisors could notbe spared from the regular duties for the full day that wouldbe required. The Union proposed to reduce the number ofemployee members on the bargaining committee so as tolessen the burden on the Company. However, the Companysaid that this would not work.November 17, 1971-second bargaining meeting:After adiscussion of the Union's demands, which the Companycharacterized as "astronomical," the Company stated that,after evaluating future prospects, it would make a "fair firmoffer" which it indicated would be both fair and final.I TheUnion proposed that the Company agree to engage in somebargaining during working hours to demonstrate its goodfaith and indicated that as little as 25 percent of the bargain-ing during working hours would satisfy it. The Companysaid this was impossible.November 30, 1971:The Company handed to each ofthe employees in the unit the first of its letters in its employ-ee communications program. The Company also mailed theletters to the employees' homes. This was the procedurefollowed with respect to all letters sent to employees inconnection with its employee communications program. Inthe letter, after stressing the precarious condition of theJamestown bakery as an independent entity and the needfor giving management flexibility in its operations if theemployees were to enjoy "a good, steady job," the Companyinvited the employees to communicate with company offi-cials and supervisors concerning the negotiations and togive their ideas and opinions. The Company also emphasiz-ed the need for scheduling a number of bargaining meetingsbefore the contract expired and attached a proposed sched-ule of 15 meetings, all during nonworking hours.December 1,1971-third bargaining meeting:This meet-ing opened with a further discussion of future meetingiAdmittedly in respect to making its "fair firmoffer" and in conductingan employee communications program, the Company was patterning itsbargaining strategy after thatengagedin by the General Electric inN L.R Bv. General Electric Co,418 F 2d 736 (C A. 2), cert. denied 397 U S. 695. Whilethe Second Circuit, with Judge Friendly dissenting in part, upheld theBoard's findings of violations of Sec 8(a)(5) of the Act byGeneral Electric,in the Company's view, the majority opinion of the Second Circuitsanctionsits course of conduct in this caseBecauseof the narrow issue presented bythe complaint in this case I do not reachthisquestion. 416DECISIONSOF NATIONALLABOR RELATIONS BOARDdates.International RepresentativeWashington indicatedthat he did not negotiate on Sundays.The Union stated thatthe setting of bargaining dates was a matter to be mutuallyagreed upon and proposed that supervisors relieve the fewemployees involved on a reduced union bargaining commit-tee so that they could attend during working hours. TheUnion pointed out that this was what was done when theemployees were sick or were on vacation.The Company'sresponse was that it needed all its supervisors at the bargain-ing table.The Company presented a completely rewrittenproposed draft of a contract covering most of the noneco-nomic matters dealt with in the 1969 contract.Includedwere union-security and dues checkoff provisions and aprovision for compulsory arbitration.The provisions of theCompany's proposed draft,as well as the Union's propos-als,were discussed but no agreement on any of the provi-sions was reached.The union committee left without anydate being set for the next meeting.As it did so,Cullenasked Washington about a future meeting date.Washingtonreplied that no further meetings were scheduled and thatnone would be until the Company made some concessionswith regard to bargaining"on the clock."December2, 1971:The Company issued its second let-ter in its employee communications program in which, aftermentioning,among other things, Washington's refusal tomeet on Saturday,December 4 (at 6 p.m.), unless the Com-pany agreed to meet at noon on Monday, December 6, itcharacterized Washington's action as"outrageous,arrogantandunfair, "andstated that it was the Company's intention,ifWashington refused to meet on Saturday,December 4,except on condition that the Company also meet duringworking hours on the following Monday,to file unfair laborpractice charges against the Union based on Washington'sconduct.The Company wrote Washington a letter stating thathis insistence on meeting during working hours on Decem-ber 6 constituted a refusal to bargain collectively and wouldbe the subject of charges filed with the Board unless heceased such insistence.December7, 1971:Washington replied,stating that theUnion was"willing to concede"that "most"of the bargain-ing be carried on during nonworking hours,but that it wasunwilling to agree that "100%"be conducted in off-dutyhours.The Company replied to Washington,refusing to ac-quiesce in Washington's insistence that the Company agreeto some bargaining during working hours,stating that this"is tantamount to dictating the size of our Committee" andthat the Company"needs the services of all its [committee]members at the bargaining table." The Company suggestedbargaining meetings on Saturday and/or Sunday,Decem-ber 11 or 12, during nonworking hours.December15, 1971 fourthbargaining meeting:Beforecommencing the negotiations the parties discussed the nextmeeting date.The Union urged that it was customary forsupervisors to replace route salesmen when they were ill andthat it saw no reason why they could not occasionally re-place three of the Union's six employee committeemenwhile they were attending bargaining sessions.The Unionproposed Friday,May 17,at 9 a.m., during working hours,for the next meeting.From the discussions at this meetingand a prior telephone conversation between PresidentDwyer and Washington,the Union received the impressionthat the Company was acquiescing in holding the proposedFriday bargaining session during working hours.The Com-pany presented a rewritten proposed draft of the remainingnoneconomic matters not covered in its December 1 draft.A discussion followed of the provisions of both theCompany'sDecember 1 and 15 drafts.The Unionagreed toa number of the provisions of the Company'sDecember 1draft and to one of the provisions of the December 15 draft.The Companyannounced that its economic proposals,which it termed its "fair firm offer,"would be forthcomingin the next day or two.The discussion turned to the nextmeeting date.From comments of company negotiators itappeared to the Union that the Company was going backon its tentative agreement to meet during working hours onthe followingFriday.To Washington'squestion as towhether there would be any repercussions if three employeemembers of the union bargaining committee attended thismeeting during working hours,Cullen replied,"Yes," thatthe Company "would have to take whatever disciplinaryactions were necessary under the circumstances." Washin-ton replied that he had been "tricked"into participating inthis bargaining session and with that picked up his papersand walked out of the meeting room. The employee mem-bers of the bargaining committee quickly followed.December17, 1971:The Company distributed its thirdletter in its employee communications program. It is devot-ed largely to the disagreement between the Company andthe Unionregarding"off-the-clock"versus "on-the-clock"bargaining and the consequent difficulties of scheduling'future bargaining meetings.The letter states, in part, asfollows:As we have said time and time again,we can't allow theUnion to dictate a condition that pulls the Supervisorsaway from the bargaining table so that the Union Com-mittee Employees can be at the bargaining table! Whatmotive does Mr. Washington have for this?We also repeated our willingness to meet every day ornight until December 31, 1971, with our whole Com-mittee,of course,but his offer was again brushed asideby Mr.Washington.So we are no further ahead thanwe were on December 1, and there are only 15 daysuntil the contract expires.What does Mr. Washingtonpropose to do then?We suspect that he will be lookingfor an extension of the labor contract to make up forthe time that he has caused everyone to lose with hissilly games!Well, there will be no extension of thecontract.IfManagement cannot persuade Mr. Wash-ington to bargain in good faith and come back to thebargaining table, then we will have no alternative buttomake our fair,firm,economic offer to the UnionCommittee by mail!If this fair, firm offer is not accept-ed byMr. Washington, and the time runs out on Mr.Washington then we will be legally entitled to makethis offer directly to all of our employees-because wemust keep the Bakery running! The livelyhood of 160working people depend on Management to meet theirresponsibilities.The letteraccusesWashington of acting unlawfully in at-tempting to obtain any bargaining during working hours FIRCH BAKING COMPANY417and concludes with an invitation to the employees to con-tact company officials or their supervisors if they have ques-tions or opinions to express.December20, 1971:Company Negotiator Cullen metwith Washington at Dunkirk,New York,in the presence ofFederal Mediator Samuel Sackman.This meeting had beenarranged by Sackman at the request of the Company. Cul-len opened the meeting by reiterating the Company's insis-tence that it could not allow supervisors to replace employeecommitteemen to enable them to participate in bargainingsessions during working hours.Washington with equal firm-ness replied,as Cullen testified,that "some on-the-clockbargaining had to take place or we would not be back to thebargaining table."Sackman proposed a meeting on Tues-day, December 28, at 6 p.m. (nonworking hours),Wednes-'day,December 29, at 10 a.m. (nonworking hours),December 30 at 2 p.m. (working hours),and 2 p.m. onDecember 31 (working hours).Cullen rejected Sackman'sproposal and explained to Washington that bargaining onthe clock"couldn't be because it would effect the opera-tions" and that it had never been done in the past in thesales department.Cullen persisted in his refusal to acceptSackman's "package"explaining after consulting PresidentDwyer in Erie,Pennsylvania,over the telephone,that itincluded"on-the-clock"bargaining dates and"we couldnot have supervision substituting for the Union BargainingCommittee."Washington indicated that he had wasted histime in coming to Dunkirk,stating that the Union "hadgone 80 percent of the way in this and that was the end ofit."This is Cullen's testimony.The meeting ended with nofurther meetings scheduled.December27, 1971:The Company presented to the em-ployee members of the union bargaining committee a letterenclosing the Company's "fair,firm offer" regarding eco-nomic matters.The offer includes increases in wages,changed pension benefits,changed health coverage, andimproved major medical benefits.The Company's offer wasin outline form and not in the form of proposed contractualprovisions.The details concerning the changes in the pen-sion plan were not set forth in the Company's offer.The Company distributed its fourth letter to employ-ees. Enclosed with the letter were copies of an exchange oftelegrams between the Company and Washington concern-ing proposed meeting dates, a copy of the Company's letterto the Union enclosing its "fair, firm offer,"and the offeritself.The letter states in part as follows:... The Labor law has changed since we negotiated ourlast contract.The former practice whereby the Em-ployer started negotiations with an unrealistically lowoffer and worked upward,is no longer necessary. Man-agement has worked long and hard on the formulationof this fair firm offer,and we can sincerely say that ittruly is as fair as it is firm. Our earlier letters have toldyou about our economic picture and how we have sur-vived where other bakeries have not.Moreover, thisoffer is substantially in excess of the 5.5% maximumallowed by the U.S.Government and of course is sub-ject to approval of and application to the Pay Board.As you know, an Employer's prices can be increasedonly 2-1/2% and the Price Board has already ruled thatan Employer can not obtain approval of price increasesto match even approved pay increases!As I have mentioned in my last letter to you, if theUnion still refused to come to the bargaining tablewithout imposing illegal conditions we will have noalternative but to file unfair labor practice chargesagainst the Union with the National Labor RelationsBoard.Our labor attorney is now preparing thesecharges which will be filed with the National LaborRelations Board January 3.Since time is running out,this offer will be made directly to all of our employeeseffective 12:01 a.m.,January 2, 1972.We sincerely say that we agree with U.S. MediatorSackman that there is no reason why that there has tobe a strike on January 2, just because the contractexpires.Looking back on all of what has happenedthese past two months with Mr. Washington,it appearsthat his motive right along has been to pull a strikeagainst the Employer.There is no other reasonableexplanation for his behavior.December29, 1971:Washington saw for the first timethe Company's "fair,firm"offer.Washington sent the following telegram to the Compa-ny:IAM STILL WILLING TO 00 75 PERCENT WITH THE COMPANY ONNEGOTIATION DATES AS LONG AS THE COMPANY SHOWS SOMEGOOD FAITH. I WILL STILL MEET THE OFFER I MADE TO YOU INMEDIATION ON DEC 20,1971 AT THE VINEYARD MOTEL.WE DO NOTWANT TO HOLD ALL THESE NEGOTIATIONS ON COMPANY TIME WEHAVE STATED THIS AT EVERY MEETING.WE ARE WILLING ANDREADY TO MEET IMMEDIATELY ON MUTUALLY AGREED TIME.The Union filed a charge with the Board'sRegionalOffice alleging that the Company had violated Section8(a)(5) and(1) of the Act by refusing to meet at reasonabletimes for bargaining purposes and by attempting to by-passthe Union and deal directly with the employees.December 30, 1971:The Company issued its fifth letterto the employees.In it,after informing the employees thattheir dues checkoff authorizations would expire on January1, 1972, and explaining that they would be reimbursed forthe January dues which had already been deducted fromtheir paychecks, the Company stated,in part,as follows:As we have said,management has the responsibility to160 working people and their families,of keeping thebakery running. The union will be legally entitled tostrike at 12:01 AM, January 2nd. We don't know ifthey will.We do know that the production and mainte-nance employees inside the bakery must continue towork because that contract with Local Union 14030does not expire until March 11,1972. In the event thatthe union does not accept our fair,firm offer by thetime that the contract expires, we have no alternativebut to make our fair,firm offer to you directly. And,of course, we sincerely hope that you will accept it andcontinue on the job.In the event that any group ofemployees refuses to accept the offer, then they will belegally replaced by permanent new hires.We sincerelyhope that this will not be necessary.December 30, 1971-fifth bargaining meeting:This meet-ing was arranged by Federal Mediator Sackman at the re-quest of the Company.The Company's economic offer wasdiscussed item by item.Washington,declaring that the offer 418DECISIONSOF NATIONAL LABOR RELATIONS BOARDwas neither fair nor firm,rejected it in its entirety.He never-theless continued to discuss various provisions of the offerwith the company committee.A discussion of theCompany's noneconomic proposals of December 15 ensuedand the Union agreed to two provisions of this proposal atthis meeting.The parties agreed to meet at 6 p.m. the follow-ing day for a further meeting.December31, 1971-sixth bargaining meeting:The Com-pany presented the Union with a document elaboratingupon,and setting forth in contract language,the Company's"fair,firm offer."The Company also provided the Unionwith a copy of the Kane-Miller Corp.Employees'Retire-ment Plan which is referred to in the Company's "fair firmoffer,"but did not furnish copies of the Kane-Miller MasterInsurance Plan, referred to in its offer,which contains thedetails of the medical,surgical,and term life insurance cov-erage which the Company was proposing to substitute forthe coverage provided under the 1969 contract.Copies ofthe documents setting forth the details of the previous cov-erage were given to the Union at this meeting,however. Theparties firstdiscussed the contract language in theCompany'sDecember 1 and 15 proposals.Then the partiesturned to the Company's economic proposals.The variousitems were discussed several times.The Company sought toexplain the advantages of the proposed retirement pro-grams.The Union retreated from its demand for 5-percentcommission and accepted the Company's proposal for a 31/2-percent commission on drop sales. The parties alsoagreed on several other provisions of the Company's "fair,firm offer;"namely,provisions concerning eligibility forholiday benefits,various provisions relating to vacationbenefits,and several miscellaneous noncost items. As themeeting ended at 11:45 p.m. Washington announced that hewas going to have a Federal mediator at the next meeting.January 1,1972:At midnight,when the 1969 contractexpired,the Company put into effect its "fair,firm offer"in its entirety,including the various provisions for wageincreases and improved employee benefits.January4, 1971:The Company issued its sixth letter inits employee communications program in which it discussedthe Union's charge filed with the Board and the assertedlack of foundation for such a charge.In the letter the Com-pany,after commenting that Washington was poorly ad-vised on labor law, stated that Washington had bargained"to a deadlock on an illegal condition";i.e.,Union's de-mand for "some"bargaining during working hours. Theletter concluded with the announcement that "our unilat-eral offer to all of you has been in effect since 12:01 a.m.Sunday,January 2."January 6,1972-seventh bargaining meeting:The partiesdiscussedthe Company'seconomic proposals which hadbeen submitted in final form on December 31, after whichthe Company announced that it had put these proposalsinto effect on January 2. Emphasizing the finality of itsaction,the Company stated,asWashington testified, "thatthe law had been changed and they were able now to giveus one offer.They didn't have to start low and the Unionstart high and work their way in between any more." Nei-ther of the parties changed positions regarding the eco-nomic actions taken by the Company.January15, 1972:The Companyissued its seventh let-ter to the employees in which it reported briefly on thebargainingsession onJanuary 6, 1972, and announced thata further meeting was scheduled for January 19. The letterconcluded with an expression of thanks to the employees forcontinuing on the job despite the expiration of the contract.(At no time during the negotiations had any suggestion beenmade by the Union that a strike would occur upon theexpiration of the contractif agreementwere not reached bythat time. Nor had the employees here involved gone out onstrike in the past.)The Unionheld a meeting of its membersat which thefailure toreachagreementwith the Company was discussed.It was decided to continue bargaininguntilFebruary 1 andthen decide what course to pursue.January 19, 1972-eighth bargainingmeeting.The par-tiesdiscussed contractlanguage and some agreements werereached on noneconomicmatters.The Union dropped afew items from its list of proposed contract changes. TheUnion asked if the Company was willing to move on any ofthe economicitems.The Company replied thatitsoffer(which had been put into effect)is "as fair as it is firm andit's firm asit is fair."January 23, 1972-ninth bargaining meeting:A furtherdiscussionof the Company's contract language took placeand agreements were reachedon a few items,includingagreement by the Company to shorten its proposed proba-tionary period. The Company continued to insist on theUnion agreeing to the Company's "fair, firm offer"on eco-nomic matters as a package.January 26,1972-tenth bargainingmeeting:The Unionagreed totwo more provisions in the Company's proposalsand dropped a number of items from its list of proposedcontract changes, including proposed additional holidays,additional funeral leave pay, pay fortime spent processinggrievances, and company-furnished uniforms (under the ex-pired contract the Company paid one-half of the cost of theuniforms). The Company stated concerningits "fair, firmoffer," as Washington testified, that "this was it, this was asfar as they could go." The Union refused toagree to theseproposals, but stated that it would submit the proposals tothe employees in order to determine whether they would beacceptable to them.January 31, 1972:The Company handed to the employ-ees the eighth and final letter in its employee communica-tions program. In it the Company reported that it had metwith the Union on January 23 and 26 and invited all theemployees in the unit to a luncheon on the following Wed-nesday (their day off) to hear an explanation about theCompany's contract language and to enable them to askquestions about the Company's proposals.February 1, 1972:At a union meeting the employeesvoted to accept the Company's proposals of December 1,15, and 31 (the "fair, firm offer" concerning economicitems),as modified during the negotiations.February 2, 1972:The provisions of all three of theCompany's proposals were consolidated into a single doc-ument and submitted to the Union for proofreading.February 16, 1972.The consolidated proposals, consti-tuting a comprehensive collective-bargaining contract expi-ering on December 31, 1974, were signed by the Companyand the Union. FIRCH BAKING COMPANY4193.ConclusionsIt is wellsettled that an employer who takes unilateralaction regardingterms andconditions of employment thenin the process of being negotiated with the exclusive collec-tive-bargaining representative of his employees violates hiscollective-bargainingobligations under Section 8(a)(5) and8(d) of the Act unless the parties have reachedan impassein the negotiations.N.L.R.B. v. Katz,et al.,369 U.S. 736,741-742. The Company does not dispute this legal proposi-tion, but contends that the record in this case justifies theconclusion that an impasse had been reached at the time itput its "fair, firm offer" containing its economic proposalsinto effect at midnight on January 1, 1972. Icannot agree.The Respondent announced its intention to place its"fair, firm offer" directly before the employees as a wholeatmidnight on January 1 simultaneously with its initialpresentation of its economic proposals to the union commit-teemen andthe employees as a whole on December 27. Thiswas after only four bargainingconferencesin Novemberand December and before the Union's principal negotiatorhad even had a chance to see the Company's economicproposals. The negotiations were actually only getting start-ed at this time and thereis no suggestionin the record thateither of the parties regarded the negotiations as havingbogged down over substantive matters at this early stage.The parties were still in the early, probing stage of thenegotiations.On December 30, before the fifth bargaining meetingthat evening, the Companyin itsletter to the employeesreiterated its intention to go to the employees directly withits "fair, firm offer" upon the expiration of the contractwhether or not the Union in the meantime agreed to itsproposals.While the Union, at the bargaining session on the eve-ning of December 30, rejected the Company's "fair, firmoffer" in its entirety, it agreed to meet the following eveningfor a further bargainingsession.At this meeting on Decem-ber 31 the Union agreed to several provisions contained inthe Company's "fair, firm offer." When this meeting termi-nated the Union announced that it would have a Federalmediator at the next meeting and it appears that both par-ties contemplated at this time that further meetings wouldbe held.At this time the Union had not been furnished withcopies of the Kane-Miller Master Insurance plan containingthe details concerning the Company's proposed changes inmedical, surgical, and term life insurance coverage, whichwere among the proposals which the Company stated in itsletters that it intended to put into effect upon the expirationof the contract. Although the company insurance proposalscontemplated a change in insurance carriers, the parties bythe close of the December 31 meeting had only begun todiscuss this change, which is an obligatory subject of collec-tive-bargaining. SeeWisconsin Southern Gas Company,173NLRB 480, 483-484.After the December 31 bargaining meeting the partiesheld four more bargainingsessionsin January and thesenegotiations culminated in a comprehensive 2-year collec-tive-bargaining contract which was signed by the parties onFebruary 16, 1972. The facts of the case as a whole, in myopinion, clearly warrant the conclusion that no impasse hadbeen reached when the Respondent took its unilateral ac-tion regardingits economicproposals at midnight on Janu-ary 1, 1972.The Respondent does not articulate the basis for itsclaim of impassebut insteadrelies almostexclusively on theBoard's decision inMidwest Casting Corporation,194NLRB No. 91, whichisdiscussed in some detail below.Some of thelanguage inthe Company's letters to the em-ployees in which it charged Union Representative Washing-ton with unlawfully bargaining "to a deadlock" over theUnion's demand that the Company should agree to holdsome bargainingsessionsduring workinghours suggeststhat the Company may be contending that the parties wereat an impasse over thisissue.However, in view of the factthat the Union, in response to the prodding of the Companyand a Federal mediator, ultimately capitulated and partici-pated in bargaining exclusively during nonworking hours, itisunreasonable to conclude that thepartieswere at animpasse over this issue when it placedits "fair, firm offer"into effect at midnight on January 1. And in view of thefurther fact that the Union bargained during nonworkinghours on the evening of December 30 and until 11:45 p.m.on December 31 (New Year's Eve), just 1 day before theCompany took the unilateral action herein complained of,it ismanifestly unreasonable to say that the parties hadreached an impasse over this issue at this time.2With respect to the Board's decision in theMidwestCastingcase upon which the company relies, the Trial Ex-aminer inthat case concluded, with Board approval, on2 It may be observed in passing that the Company's inflexible position onthe issue of "on-the-clock"versus "off-the-clock" bargaining introduced adiscordant note into the negotiations at the outset which rendered the nego-tiations unnecessarily difficult I do not believe that it is true,as claimed bythe Respondent,that it required the services of all six of the minor supervisorswhom it placed upon its bargaining committee(in addition to its five topofficials) at each andeverybargaining conference And this claim is notaltogether consistent with the Company's further contention that it could notspare theservices of these supervisors to substitutefor any ofthe drivers onthe Union's bargaining committees because it required them at their poststo perform their normal supervisory and servicing of customers functions. Asthe Union pointed out, the Company utilized some of these supervisors tosubstitute for drivers when they were ill or were on vacation. In my opinionthe record warrants the conclusion that the Company did not seriouslyconsider the resolution of this disagreement on any basis other than theUnion's complete capitulation to the Company's demand thatall bargainingbe carried on during nonworking hours.While the Union was seeking to haveat least 25 percent of the bargaining sessions conducted during working hoursand with three employee committeemen present,had the Company had anopen mind on this issue it is possible that the controversy could have beenresolved on a basis that would have been more acceptable to the Company;i e , with a lesser percentage of time spent in bargaining during working hoursand with fewer employee committeemen present.Because of the Company'srigid position on this issue,the parties never reached the question whetherthe committeemen should be paid for the time spent negotiating duringworking hours The Company never raised this as an objection to bargainingduring working hours Of course the Union could not inflexibly insist onemployee committeemen being paid for time spent negotiating.It is not myintention to suggest by this discussion that had the Respondent fully exploredall of the possible alternatives that it could not have adhered to its positionthat all bargaining should be conducted during nonworking hours.In view of the Company's inflexible position on the issue of "on-the-clock"versus "off-the-clock" bargaining and the use made by the Company of thedisagreement between the parties concerning this issue in its employee com-munications program,I conclude that the Respondent seized upon the dis-agreement between the parties on this issue as a vehicle for attacking theUnion and disparaging the motives of the union representative in an effortto undermine the employees'support for the Union and thereby obtain abetter bargain for itself. Whether this is a lawful bargaining strategy underthe circumstances of the case is, of course, not before me because this issuewas not raised by the complaint. 420DECISIONSOF NATIONAL LABOR RELATIONS BOARDfacts quite similar to those in the case at bar, that the partieshad reached an impasse on the wage issue before the em-ployer put his last wage offer into effect and that theemployer's action, therefore, was not unlawful. In this con-nection the Trial Examiner noted that neither the union northe employees protested against the employer's action andin fact "acquiesced in the wage increase and continued towork at the higher wage until suchtime asthey chose tostrike."The facts of theMidwest Castingcase are distinguisha-ble from those in the case at bar in two respects, at least, inmy opinion. In theMidwest Castingcase at the bargainingmeeting held the day before the employer announced thathe was going to put into effect itsfinal"wage package"regardless of whether the union accepted it or not, the nego-tiations were in such a deadlock that no further meetingswere arranged. Also, the Federal mediator present at thismeeting stated to both parties "that he felt there was noroom forsettlement." In the instantcase,as found above,at the final meeting before the Company's economic offerwas to become effective, progress in reducing the differ-ences between the parties was achieved, "which negated theproposition that there was not prospect of further move-ment."F. A. Reynolds Co., Inc., 173NLRB 418, 424, enfd.424 F .2d 1068 (C.A. 5). In addition, the December 31meeting ended with the parties contemplating that furthermeetingswould be held in which a Federal mediatorwould participate.With respect to the Trial Examiner's comments in theMidwest Castingcase about the failure of the union or theemployees to protest the employer's action in putting its"wage package" intoeffect,my reading of the cases con-vinces methat such failure to protest is withoutlegal signifi-cance in casessuch as this. As stated by the Trial Examiner,with Board approval, inWebb Furniture Corporation,158NLRB 1003, 1007, enfd. 366 F.2d 314 (C.A. 4):If I understandthe controllingdecisionsof the Boardthen District 50 did not by mere silence on this issueduringthe last meetingwith the Respondent agree thatRespondent should have the right to continue unilat-eral action on wage increases.To the same effect areJ.H. Bonck Company, Inc.,170NLRB 1471, 1478, enfd. 424 F.2d 634, 638-639 (C.A. 5),andBier! Supply Company,179 NLRB 741.Upon all of the facts of thecase, I conclude that thepartieshad not reachedan impassein any areas of thenegotiations at the time the Respondent put into effect atmidnight on January 1, 1972, the economic proposals firstsubmitted by it to theunion committeemenin summaryform onDecember 27, 1971. Accordingly, the Company'sunilateralaction regardingits economicproposals violatedSection8(a)(5) and(1) of the Act. SeeTerry Industries ofVirginia, Inc.,188 NLRB No. 102.Olean special helper and thrift store sales clerks at itsJamestown plant and Olean terminal, excluding officeclerical employees, administrative employees, guards,professional employees, and supervisory employees asdefined in the Act.2.By putting into effect on January 2, 1972, the eco-nomic proposals previously submitted to the aforesaid Un-ion without bargaining collectively with it concerning theseproposals to an impasse, the Respondent has engaged in anunfair labor practice in violation of Section 8(a)(5) and (1)of the Act.3. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent violated Section8(a)(5) and (1) of the Act by taking certain unilateral actionregarding its economic proposals without first bargainingcollectively to an impasse about such proposals, my recom-mended Order will direct that the Respondent cease anddesist from such conduct. My recommended Order will alsocontain the usual affirmative provisions requiring the post-ing of notices and the furnishing of a compliance report.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER3The Respondent, Firch Baking Company of James-town, Inc., Jamestown and Olean, New York, its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively with Local 15520,InternationalUnion of District 50, Allied and TechnicalWorkers, as the exclusive bargaining representative of theemployees in the appropriate unit stated in the Conclusionsof Law, above, by changing the wages, hours, or other termsand conditions of employment of the employees in the ap-propriate unit without bargaining collectively with theaforesaid Union to an empasse about such changes.(b) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights under Section 7 of the Act.2. Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a) Post at its plant at Jamestown, New York, and atits terminal at Olean, New York, copies of the attachednotice marked "Appendix."4 Copies of said notice, on formsprovided by the Regional Director for Region 3, after beingduly signed by the Respondent's representative, shall beposted by the Respondent immediately upon receipt there-CONCLUSIONS OF LAW1.At all times on and after October 27, 1971, Local15520, International Union of District 50, Allied and Tech-nicalWorkers, has been the exclusive collective-bargainingrepresentative of the Respondent's employees in the follow-ing appropriate unit:Wholesale driver-salesmen,wholesale extra driver-salesmen,transport drivers, extra transport drivers,3 In the event no exceptions are filed to this recommended Order as provid-ed in Sec. 102.46 of the Rules and Regulations of the National Labor Rela-tions Board,the findings, conclusions,and Recommended Order hereinshall,as provided in Sec. 10(c) of the Act and in Sec. 102.48 of the Rules andRegulations,be adopted by the Board and become its findings,conclusions,and order,and all objections thereto shall be deemed waived for all purposes.4 In the event that the Board's Order is enforced by a judgment of a UnitedStates Court of Appeals,the words in the notice reading:"Posted by Orderof the National Labor Relations Board"shall be changed to read"PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." FIRCH BAKINGCOMPANY421of, and be maintained by it for 60 consecutive days thereaf t-er, in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or cqvered by any other material.(b) Notify the Regional Director for Region 3, in writ-mg, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.55 In the event that this recommended Order is adopted by the Board afterexceptions have been filed,this provision shall be modified to read-"Notifythe Regional Director for Region 3,in writing,within 20daysfrom the dateof thisOrder,what steps the Respondent has takento comply herewith."APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentemployees in the appropriate unit stated below withoutbargaining collectively with Local 15520 to an impasseabout such changes. The appropriate unit consists of:Wholesale driversalesmen,wholesale extra driver-salesmen,transport drivers, extra transport driv-ers,Olean special helper, and thriftstore salesclerks at our Jamestown plant andOlean terminal,excluding office clerical employees,administrativeemployees, guards and professional employees,and supervisory employees as defined in the Act.WE WILL NOT in any like or relatedmanner interferewith, restrain,or coerce our employeesin the exerciseof the rights guaranteed in Section 7 of the NationalLabor Relations Act.DatedByAfter a trial in which all parties had the opportunity topresent their evidence, it has been decided that we violatedthe law and we have been ordered to post this notice. Weintend to carry out the order of the Board and abide by thefollowing:WE WILL NOTrefuse tobargain collectively with Lo-cal 15520, International Union of District 50, Alliedand Technical Workers, by changing the wages, hours,or other terms or conditions of employment of ourFIRCH BAKING COMPANY OF JAMES-TOWN, INC.(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This noticemust remainposted for 60 consecutive daysfrom the date ofposting and must not bealtered, defaced,or covered by any other material. Any questionsconcerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Ninth Floor, FederalBuilding, 111West Huron Street,Buffalo,New York 14202, Telephone716-842-3106.